Plaintiff in error was convicted of the statutory offense of assault with intent to sexually know a female child nine years of age, which constitutes an assault with intent to rape. The accused was convicted solely upon the hearsay testimony of the mother of the little girl and the monosyllable answers to leading questions propounded to the little girl.
The record shows that the little girl shortly after the offense is alleged to have occurred was found to have a fully *Page 179 
developed case of gonorrhea and that accused at the same time did not have that disease. Evidently the child contracted the disease from some other source.
We consider the evidence uncertain and unsatisfactory to such an extent that we deem the ends of justice require the defendant to be granted a new trial on the offense charged. The judgment is reversed on authority of the opinion and judgment in the case of Smith v. State, 101 Fla. 1066, 132 So. 840, and authorities there cited.
It is so ordered.
Reversed.
DAVIS, C. J., and WHITFIELD and BROWN, J. J., concur.